Citation Nr: 0930001	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post coronary artery bypass grafting 
(CABG), to include as secondary to hypertension.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in February 2009.  The 
record was left open for 60 days to allow the Veteran to 
submit additional evidence.

The Veteran's attorney requested a 30-day extension of time 
to submit evidence in April 2009.  The request was granted 
that same month.

The Veteran submitted additional medical and treatise 
evidence that was received at the Board in May 2009.  The 
Veteran did not provide a waiver of consideration of the 
evidence by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.1304 (2008).

The Board wrote to the Veteran to provide him the opportunity 
to waive consideration of the evidence by the AOJ otherwise 
his case would be remanded to the AOJ.  The letter was sent 
on June 8, 2009.  The Veteran was given 45 days to respond 
before his case would be remanded.  He has not responded to 
the letter.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

As noted in the Introduction, the Veteran submitted 
additional evidence directly to the Board that was received 
in May 2009.  He did not waive consideration of the evidence 
by the AOJ in the first instance.  After considering the 
provisions of 38 C.F.R. § 20.1304, the Board finds that the 
case must be remanded to the AOJ for consideration of the 
evidence in the first instance.

In addition, the Veteran testified in February 2009 that he 
considered his CAD to be secondary to his hypertension.  
(Transcript p. 18).  The Veteran's claim for service 
connection for CAD has been denied on a direct basis.  On 
remand, the RO should also adjudicate the issue on the basis 
of secondary service connection.  The RO should provide 
appropriate Veterans Claims Assistance Act of 2000 (VCAA) 
notice in regard to service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) are fully complied with and 
satisfied.  In this regard, the Veteran 
must be given proper notice regarding a 
claim for service connection on a 
secondary basis.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his attorney 
must be furnished with a supplemental 
statement of the case, which addresses 
evidence added to the claims folder since 
the statement of the case was issued, and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


